Title: Instructions for Maneuvers at West Point, 17 September 1782
From: Anonymous
To: 


                  
                     
                        17 September 1782
                     
                  
                  The regiments will immediately recieve ten cartridges pr man.  At 7 o’clock precisely the regiments will be on the grand parade formed in battalion according to the plan laid down in the regulations: the light Infantry companies at twenty paces distance on the right of each regiment.  The first part of the manouvre will be performed by motion only without firing.
                  1st  Four discharges by platoons  their ground.
                  2d  Four discharges by Divisions.
                  3d  Four discharges by Battalions— the light Infantry in this instance to fire with the regiments.  The line will then change its front to the right and take it’s former position  the left, then to the left and take it’s former position to the right.
                  The line will then change it’s front to the right about by closing the collumn on the third division of the second regiment, wheel to the right about and display from the centre—The line will take it’s former position by the following evolution.
                  The collumns will close on the third division of the second Battalion—face to the right about—display from the centre and countermarch by divisions.
                  The whole line will then advance as far as the ground will admit and then perform a retreat by an Eschutea in the following manner.
                  The first & third divisions of each Batta. will face to the right about & march to the distance of 80 yards halt & face to the right about—After which the light Company Second & fourth divisions of each Batta. will march thro, the Intervals 80 Paces in the rear, halt & face to the front—After which the division in the front will face to the right about march & fill up the Intervals in the line—when the troops will halt & rest.
                  The troops will then Prime & load by Batta. & wheel by platoons by the right & march by the road leading to Fort Montgomery—After the troops have passed the Camp of the Sappers & miners, a Collumn for an attack will be form’d in the following manner.
                  The three companies of light Infantry in front, followd by the three Battas. formed by all divisions in clos’d Collumn.
                  As soon as the head of the Collumn has passed the defile the light troops under the command of Genl Paterson will advance with a rapid march & display on the high ground in front.
                  As soon as the Collumn has cleared the defile, the light troops will display in a chain, extending from the bank of the river to Majr Villefranchs quarters, advancing slowly & keeping up an irregular & slow fire untill they have dischargd four rounds ing which time the main collumn will break off into three seperate Collumns—each one advancing in a line & preserving the distance necessary to display to the left  of an interval for the light Infantry Companies.  On the signal of a field piece the Collumns will display to the left—And the light Infantry at the same time will fold up to the right of their respective companies when they will halt untill the Battalion move up and form the line—The Battalion will then fire four rounds by platoons except the Infantry, who will not fire.
                  The whole line will then advance as far as the ground will admit and halt—The line will commence a retreat in the following manner.The second Battalion will face to the right about and march, as soon as they have retreated eight paces the light Infantry will display in a chain as before when the line is at the distance of fifty yards the light Infantry will retreat firing irregularly, at the distance of every fifteen yards untill they have expended four rounds—as soon as the line has halted the light Infantry will fold up to the right, face to the right about and march up to their respective intervals—when the line is formed a signal of a field piece will be given for the whole line to advance forty yards in the common step, halt and fire four rounds by platoons except the Infantry.
                  A third signal will be given for the line to advance forty yards in the common step and eighty in the quick step, charge bayonets, halt and fire two rounds by Battalion, in which the Infantry  included—The whole line will then wheel by platoons to the right  by the Genl and march to their quarters.
                  
               